Title: VIII. The President to the Senate, [22 February 1791]
From: Washington, George
To: Senate



Gentlemen of the Senate
[22 February 1791]

I will proceed to take measures for the ransom of our citizens in captivity at Algiers, in conformity with your resolution of advice  of the first instant, so soon as the monies necessary shall be appropriated by the legislature and shall be in readiness.
The recognition of our treaty with the new Emperor of Marocco requires also previous appropriation and provision. The importance of this last to the liberty and property of our citizens induces me to urge it on your earliest attention.
